  Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 1 of 13 PageID: 193
                                                                                        RECEIVED
                                                                                             MAR 7 - 2019
                                 UNITED STATES DISTRICT COURT                             AT_Mt. ,~~ l:f p M
                                    DISTRICT OF NEW JERSEY                                     WILLIAM T. WALSH
                                                                                                    CLERK
 UNITED STATES OF AMERICA                                 Criminal No. 19-029 (AET)

                                                          18 U.S.C. § 1014
               V.                                         18 U.S.C. § 2
                                                          26 U.S.C. §§ 7201, 7202 & 7206(1)

 GEORGE GILMORE

                                     SUPERSEDING INDICTMENT

          The Grand Jury in and for the District of New Jersey, sitting in Trenton, charges:

                                        COUNTl
  (Evasion of the Payment of Taxes Due and Owing ---- Calendar Years 2013, 2014, and 2015)

          1.        At all times relevant to Count 1 of this Superseding Indictment, unless otherwise

indicated:

                    a.     Defendant GEORGE GILMORE ("defendant GILMORE") was an attorney

and partner of a law firm, Gil111ore & Monahan, P.A, (the "law firm"), located in Toms River, New

Jersey.

                    b.     As one of two equity partners and shareholders of the law firm, defendant

GILMORE owned fifty percent of the stock of the law firm, which operated as a "C Corporation."

Under the Internal Revenue Code, the profits of a C Corporation were taxed separately from its

owners.

                    c.     Defendant GILMORE exercised primary control over the financial affairs of

the l~w firm, which included, among other things, arranging the preparation and filing of the tax

returns, paying taxes and cteditots on behalf of the law firm, and detetmining his own

compensation from the law firm. Defendant GILMORE also did not share full and complete




                                                      1
  Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 2 of 13 PageID: 194



information about the law firm's financial transactions with other attorneys at the law firm,

including the other equity partner.

                 d.     The Internal Revenue Service ("IRS") was an agency ofthe United States

within the Department of Treasury, responsible for administering and enforcing the tax laws of the

United States.

                 e.     A U.S. Individual Income Tax Return ("Form 1040") was the form filed by

a taxpayer and used by the IRS to assess liability for personal income tax and eligibility for

refunds.

                 f.     A Form 1040 was required to be filed, and any tax liability was req1Jired to

be paid, by on or about April 15 of each year for the preceding calendar year unless the taxpayer

obtained an extension to file the tax return. A taxpayer who sought an extension to file a Form

1040 was required to pay the IRS an estimated tax payment when filing fot the extension.

       2.        Since at least in or about 2005, instead of taking all of his compensation from the

law fin'il in the fon'il of a salary, from which taxes would have been withheld during the course of

the calendar year, defendant GILMORE used the law firm bank accounts to pay for personal

expenses and falsely classified those payments as "shareholder loans" in the law firm accounting

records.

Defendant Gilmore's Filing o[Form 1040s Without Tax_Payments

       3.        On ot about the dates set forth below, for calendar years 2013 through 2015,

defendant GILMORE filed Forms 1040 on behalf of himself and his spouse for individual income

taxes due and owing for each calendar year, dech1ring UI1der penalty of perjury that he and his

spo1J,se owed the 8.)llount of taxes set forth below:




                                                    2
  Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 3 of 13 PageID: 195




                                  Octo}?er 16, 2014         $493,526
                    2014          October 19, 2015          $321,470
                    2015          Oc;tob~r 20, 2016         $311,287

Each of the Form 1040s were filed on extension, meaning that defendant GILMORE was required

both to pay an estimated tax when seeking the extension and to complete full payment of his taxes

when filing the tax returns.

       4.      Despite admitting that he owed taxes for each of these years, defendant GILMORE

made no estimated tax payments and failed to fully pay the federal individual income taxes that he

owed. Rather than making tax payments to the IRS for these calendar years, from in or about

January 2014 to in or about December 2016, defendant GILMORE spent over $2,500,000 on

personal expenses, including, but not limited to, the following:

               a. over $380,000 for construction and remodeling of his homes, which
                  included an infinity swimming pool, a pool cabana, and a slate roof,
                  among other features;

               b. over $700,000 for mortgage and related expenses on five different real
                  estate properties that defendant GILMORE owned or in which he had a
                  financial interest;

               c. over $440,000 in antiques, artwork, furnishings, and collectibles,
                  including animal tusks;

               d. over $20,000 on a Steinway piano;

               e. over $80,000 in collectible model trains; and

               f.   over $80,000 for luxury accommodations in Vail, Colorado.

Defendant GILMORE also borrowed substantial amounts of money both in a personal capacity

and on behalf of his law firm and, in approximately January 2015, defendant GILMORE obtained

approximately $572,000 from Ocean First Bank N .A. from the cash-out portion of a home


                                                  3
 Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 4 of 13 PageID: 196



mortgage loan that he refinanced .. Defendant GILMORE did not spend any of the loaned amo:urtts

to pay his federal income taxes due and owing from 2013 through 2015 and made regular

repayments of these loans instead of paying any of his tax debt to the IRS. By December 31; 2016,

based on the taxes due and owing that defendant GILMORE reported on the Form 1040s for

calendar years 2013 through 201~, he owed the IRS approximately $1,448;617.34 in total taxes,

penalties, and interest for calendar years 2013 through 2015.

The Evasion of Payment Offense

       5.      From at least in or about January 1, 2014 to in ot about December 31, 2016, in the

District of New Jersey and elsewhere; defendant

                                      GEORGE GILMORE

did willfully attempt to evade and defeat the payment of the substantial income tax, interest, and

penalties due and owing by him and his spouse to the IRS for calendar years 2013, 2014, and 2015,

by committing the affirmative acts of tax evasion set forth below, among others:

               a. concealing his income and the existence of funds available to pay his
                  outstanding tax liabilities by using his law firm bank and credit card
                  accounts to pay for personal expenses and by using his law firm bank
                  accounts to obtain cash;

               b. falsely classifying income that he received from the law firm as
                  "shareholder loans";

               c. submitting a $493,526 check to the IRS for payment of his tax liability
                  for calendar year 2013 drawn from a personal bank account with
                  insufficient funds;

               d. making misrepresentations to the IRS, including false and misleading
                  statements concerning his ability to pay and assurances of payment; and

               e. filing false tax returns that materially understated the true amount of
                  income that defendant GILMORE received.




                                                  4
 Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 5 of 13 PageID: 197



Defendant Gilmore Used the Law Firm Accounts to Pay Personal Expenses and Falsely
Classified that Income as "Shareholder Loans"

       6.      From in or about January 2014 to in or about December 2016, defendant

GIL_MORE used the law firm bank accounts to pay over $2,000,000 worth of personal expenses,

which included obtaining checks to cash and payments of defendant GILMORE's and defendant

GILMORE's family members' credit card bills. Instead of classifying payments from the law firm

for personal expenses as income payments to himself in the books and records of the law firm,

defendant GILMORE caused the payments to be classified falsely as ''shareholder loans.'' The

purported shareholder loans did not have any promissory notes, loan documentation, and did not

accrt1e wterest Pefendant GILMORE also did not inform the other equity partner and others at

the law firm about the extent of these purported loans. Defendant GILMORE falsely classified his

use of law firm monies to pay personal expenses as ''shareholder loans'' to conceal his true income

from the IRS and evade payment of his taxes.

Defendant Gilmore Submitted a $493,526 Checkto the/RS Issued with insufficient Funds

       7.      On or about October 16, 2014, despite the fact that there was no more than $2,500

in defendant GILMORE's personal bank account at the time, defendant GILMORE sent the IRS a

check from that accoUilt in the amount of $493,526 as a purported payment for his 2013 taxes.

Defendant GILMORE's check bounced due to insufficient funds. Defendant GILMORE never re-

submiijed any payment in lieu of the bounced check, even following a notification from the IRS

coricethirig the failed payment. During this same period, from in or about late November 2014-

after the IRS sent its notification concerning the bounc_ed check-through in or about January

2015, defendant GILMORE spent over $80,000 on expenses related to 1:J,ntiqµes, artwork,

furnishings, collectibles, and his homes. Defendant GILMORE also paid over $25,000 in




                                                 5
  Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 6 of 13 PageID: 198



mortgage and related expenses for five different real estate properties that he owned or in which he

had a financial interest.

Defendant Gilmore's Misrepresentations to the IRS

        8.      From in or about November 2014 to in or about October 2015, having been notified

that the IRS could file tax liens and levies for the outstanding tax liabilities, defendant GILMORE

falsely represented to an IRS collections officer on multiple occasions that he would make partial

payments to the IRS for his outstanding tax liability, but made none. During this same period, on

multiple occasions, defendant GILMORE also represented to the IRS collections officer that he

anticipated having funds to make partial payments, but failed to disclose material facts concerning

his resources, including, but not limited to, his use of law firm funds to pay for personal expenses

and other debts.

Defendant Gilmore Filed False Tax Returns

       9.      From in or about October 2014 to in or about October 2015, defench:lnt GILMORE

filed Forms 1040 each year that underreported to the IRS his actual income from the law firm. As

set forth above in paragraph 6, defendant GILMORE used law firm monies to pay personal

expenses and falsely classified these monies used for personal expenses as "shareholder loans."

The income reported on each of the Forms 1040 for calendar years 2013 and 2014 included only a

portion of the amount oflaw firm monies that defendant GILMORE used for personal expenses.

       In violation of Title 26, United States Code, Section 7201 and Title 18, United States Code;

Section 2.




                                                  6
  Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 7 of 13 PageID: 199



                                         COUNTS 2 and 3
            (Filing False Tax Returns - Forms 1040 for Calendar Years 2013 and 2014)

       1.       Paragraphs 1 to 4, 6, and 9 of Count 1 of this Superseding Indictment are realleged

and incorporated herein.

       2.       On or about the dates set forth below, in the District of New Jersey and elsewhere,

defendant

                                      GEORGE GILMORE

did willfully make and subscribe U.S. Individual Tax Returns, Forms 1040, for the calendar years

set forth below, which were verified by written declarations that the returns were made under the

penalties of perjury and which he did not believe to be true and correct as to material matters. On

these income tax returns, which were filed with the IRS on or about the dates set forth below,

defendant GILMORE falsely reported total income amounts on the lines set forth below, when, as

he then and there well knew, he had income in excess of the amounts reported on the tax returns.




                 2           2013         October 16, 2014           $1,647,003

                 3           2014         October 19, 2015           $1,315,342


       In violation of Title 26, United States Code, Section 7206(1) and Title 18, United States

Code, Section 2.




                                                  7
 Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 8 of 13 PageID: 200



                                            COUNTS _4 and 5
                     (Failure to Collect, Account for, and Pay Over Payroll Taxes)

        1.      Paragraphs 1a to 1c, 4, and 6 of Count 1 of this Superseding Indictment are

realleged and incorporated herein.

        2.      At all times relevant to Counts 4 and 5 of this Superseding Indictment:

                a.        Pursuant to the Internal Revenue Code and associated statutes and

regulations, including the Federal Insurance Contributions Act ("FICA"), employers were reqllired

to withhold amounts from the gross salary or wages of their employees to cover individual income,

Social Security and Medicare tax obligations. Employers were required to withhold these amounts

to be held in trust on behalf of the United States and remit these withheld "trust fund" amounts

("payroll taxes") over to the IRS on a periodic basis, 110 li:iter tha,11 the last day of the month

following the end of the quarter.

                b.       Employers were required to prepare and file an Employer's Quarterly

Federal Tax Return ("Form 941"), due on the last day of the month following the end of a quarter,

setting forth the total amount of wages and other compe11sation subject to withholding, the total

amount of payroll taxes withheld, and the total tax deposits made to the IRS. Potsuan:t to the-

Internal Revenue Code, any person having authority to exercise significant control over an

employer's financial affairs was deemed responsible for collecting, accounting for, and paying

over payroll taxes, regardless of whether the individual in fact exercised such control.

                c.       Defendant GILMORE exercised significant control over the law firm's

financial affairs. Thus, defendant GILMORE was a person responsible for collect_ing trust fund

taxes, accounting for those taxes by filing Forms 941 with the IRS, and paying over to the IRS

those taxes for the employees of the law firm.




                                                     8
 Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 9 of 13 PageID: 201



       3.      For the tax quarters ending March 31, 20,16 and June 30, 2016, the law firm

withheld tax payments from its employees' paychecks and filed Forms 941 with the IRS, but

defendant GILMORE failed to pay over in full the payroll taxes due to the IRS.

       4.      Beginning on or about April 30, 2016 and continuing up to and includip_g on or

about July 31, 2016, in the District of New Jersey and elsewhere, defendant

                                       GEORGE GILMORE

did willfully fail to truthfully account for and pay over to the IRS all of the payroll taxes due and

owing to the United States on behalf of Gilmore & Monahan, P.A., and its employees, for each of

the following quartets, with each calendar quarter constituting a separate count of this Indictment:



                       4        March 31, 2016
                       5        June 30, 2016

       In violation of Title 26, United States Code, Section 7202 and Title 18, United States Code,

Section 2.




                                                   9
 Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 10 of 13 PageID: 202



                                            COUNT6
                             (False Statements in a Loan Application)

        1.     Paragraph 1a of Count 1 of this Superseding Indictment is realleged and

incorporated herein.

       2.      At a:ll times relevant to Count 6 of this Superseding Indictment:

               a.       Ocean First Bank N.A. (the "Bank;') was a financial institution whose

deposits were insured by the Federal Deposit Insurance Corporation.

               b.      To apply for a mortgage loan from the Bank, borrowers typically filled out a
Uniform Residential Loan Application form ("URLA"). The Bank evaluated and relied upon

representations contained in the URLA pertaining to the borrower's income, assets, liabilities, and

credit eligibility, as well as other documents, in deciding whether to _loan a particular borrower

money for a mortga$e.

               c.      Section VI of the URLA required borrowern to li_st assets, liabilHies, ancl

pledged assets. Question fin Section VIII of the URLA asked borrowers: "Are you presently

delinquent or in default of any Federal debt or any other loan, JTiortgage, financial obligation, bond

or loan guarantee?'' Section IX of the URLA contained an affirmation by the borrower, which

included the following staternent:

       the IIifotmation provided in this application is true and correct as of the d_ate set
       forth opposite my signature and that any intentional or negligent misreptesentation
       of this Information contained in this application may result in civil liability,
       including monetary damages, to any person who may suffer any loss due to reliance
       11po11. any misrepresentation that I have made on this application, and/or in criminal
       penalties including, but not limited to, fine or imprisonment or both under the
       provisions of Title 18, United States Code, Sec. 1001, et seq.....•

               d.      Prior to ma,ki1:1g a mortgage loan, the Bank evaluated whether the borrower

satisfied, among other things, income, credit eligibility, and down payment requirements to qualify




                                                  10
 Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 11 of 13 PageID: 203



for the requested financing. The Bank performed its evaluation by reviewing the representations

set forth in the URLA and related documents.

        3.      On or about November 21, 2014, defendant GILMORE reviewed, signed, and

submitted to the Bank, located in Toms River, New Jersey, a URLA to obtain refinancing of a

mortgage loan for $1,500,000 with a "cash-out" provision that provided that defendant GILMORE

would obtain cash from the mortgage loan.

       4.      On or about January 22, 2015, defendant GILMORE reviewed, signed, and

submitted to the Bank, located in Toms River, another URLA (the "January 2015 URLA'') for the

same mortgage loan of$1.5 million, updating his November 21, 2014 URLA.

       5.      In or about January 2015, defendant GILMORE had outstanding liabilities that

included unpaid federal personal income taxes due and owing for calendar year 2013 and

outstanding loans that he had obtained from others.

       6.      In Section VI of the January 2015 URLA, defendant GILMORE intentionally

omitted his outstanding 2013 tax liabilities and personal loans ..

       7.      In Section VIII of the January 2015 URLA, defenda,nt GILMORE fal_sely declared

"no" in response to question f, which asked: "Are you presently delinquent or in default of any

Federal debt or any other loan, mortgage, financial obligation, bond or loan guarantee?"

        8.     In Section IX of the January 2015 URL.A; defendant GILMORE falsely affirmed

that the information provided therein, including his statements in Section VI and VIIT, was true and

correct as of January 22, 2015.

       9.      Based on the January 2015 URLA and other information that defend.w-it GILMORE

submitted to the Bank related to his mortgage loan application, the Bank approved defendant




                                                   11
 Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 12 of 13 PageID: 204



GILMORE's application for the loan and defendant GILMORE received approximately $572,000

from the cash out portion of the loan from the Bank.

       10.     On or about January 22, 2015, in the District of New Jersey and elsewhere,

defendant

                                     GEORGE GILMORE

knowingly made false statements for the purpose of influencing the actions of the Bank upon his

application for the mortgage loan described in paragraphs 3 and 4 of Count 6 of this Indictment.

       In violation of Title 18, United States Code; Section 1014 and Section 2.




                                               I

                                              "i
                                               -------------


RAHAEA.ffiIG                ()
Attorney for the United States
Acting Under Authority Conferred by 28 U.S.C. § 515




                                                   12
Case 3:19-cr-00029-AET Document 18 Filed 03/07/19 Page 13 of 13 PageID: 205
                      CASE NUMBER: 19-      029 (AEt)

                        United States District Court
                          District of ~ew Jersey
                      UNITED STATES OF AMERICA

                                     v.
                            GEORGE GILMORE

                  SUPERSEDING INDJICTMENT FOR

                               18 U.S.C. § 1014 ·
                                 18 u.s.c. § 2
                    16_U.S.C-'-§_§ 720h_Z~02 & 720j~~~-


                                                           I""\
                                                           I




                            RACHAEL A~ HONIG
                     ATTORNEY FOR THE UNITED STATES
              ACTING UNDERAUTHORITYCONFERREDBY28 US.C. § 515
                            TRENTON, NEW JERSEY

                           MATTHEW J. SKAHILL
                                JIHEEG.SUH
                           ASSISTANT U.S. ATTORNEYS
                                 856-968-4929
                                 973-645-2836

                            THOMAS F. KOELBL
                                TRIAL ATTORNEY
                     UNITED STATES DEPARTMENT OF JUSTICE
                                  TAX DIVISION
                                 202-514-5891
